ORDER

PER CURIAM.
AND NOW, this 9th day of July 2002, the Petition for Allowance of Appeal is granted, limited to:
a. Whether under Pennsylvania law a commercial landlord is entitled to a mandatory preliminary injunction compelling a small shop tenant to reopen a store closed before the expiration of the subject lease agreement between the parties where the lease contains a liquidated damages provision governing the tenant’s premature departure, where monetary damages will fully compensate the landlord for any harm suffered by it, and where the issuance of the mandatory preliminary injunction will disproportionately harm the tenant.
b. Whether the Superior Court applied the wrong standard of review and otherwise erred in reversing the order of the court of common pleas of Erie County which denied the landlord’s petition for a mandatory preliminary injunction where the evidence adduced during preliminary injunction hearing established that the landlord had an adequate remedy at law and that the issuance of the mandatory preliminary injunction would cause disproportionate harm to the Shoe Show.
*469Mr. Justice EAKIN did not participate in the consideration or decision of this matter.